           Case 5:20-cv-01006-JD Document 18 Filed 05/28/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DEXTER TYRONE McDADE,                        )
                                             )
                     Petitioner,             )
                                             )
v.                                           )   Case No. CIV-20-01006-JD
                                             )
LUKE PETTIGREW,                              )
                                             )
                     Respondent.             )

                                         ORDER

       Before the Court is a Report and Recommendation [Doc. No. 17] issued by United

States Magistrate Judge Shon T. Erwin on April 13, 2021, recommending that Petitioner

Dexter Tyrone McDade’s Petition for Writ of Habeas Corpus [Doc. No. 1] be dismissed

under Younger v. Harris, 401 U.S. 37 (1971), and that Respondent Luke Pettigrew’s

Motion to Dismiss [Doc. No. 11] be denied as moot. The Magistrate Judge advised

Petitioner that the deadline to file an objection to the Report and Recommendation was

April 30, 2021, and that Petitioner’s failure to timely object would waive his right to

appellate review of the recommended dismissal. [See Doc. No. 17 at 6]. See also Moore

v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       To date, Petitioner has not filed an objection to the Report and Recommendation

or requested an extension of time to do so. Petitioner’s appeal—McDade v. State of

Oklahoma, Case No. PC-2021-187 (Okla. Ct. Crim. App. Mar. 9, 2021)—still remains

pending.
         Case 5:20-cv-01006-JD Document 18 Filed 05/28/21 Page 2 of 2




      With no objection being filed, the Court ACCEPTS and ADOPTS the Report and

Recommendation [Doc. No. 17] in its entirety and DISMISSES this action without

prejudice. Respondent Luke Pettigrew’s Motion to Dismiss [Doc. No. 11] and

Petitioner’s Motion for Order titled “Motion for Post Conviction Relief, Application in

Alternative for Out of Time Relief” [Doc. No. 8] are DENIED AS MOOT.

      IT IS SO ORDERED this 28th day of May 2021.


                                                _________________________________
                                                JODI W. DISHMAN
                                                UNITED STATES DISTRICT JUDGE




                                            2
